DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Crespo (2018/0126890), Meng et al. (2017/0339751), and Um et al. (2018/0268473).
Regarding independent claims 1, 5, and 9, and dependent claim 8, Nishihama teaches a portable power-supplying device (Fig. 5), comprising: 
a power generator (4) that generates power by being driven by an engine (3);
a storage battery (1) being chargeable with power generated by the power generator;
a measuring unit (5) configured to measure a voltage and a current supplied to a load (30);
a calculating unit comprising processors (inside 6) configured to calculate out a feature amount of the load from a measurement value of the voltage and a measurement value of the current measured by the measuring unit ([0009], [0011]);
a storage unit (inside 6) configured to store feature amounts of loads in advance (i.e. predetermined threshold values; [0009]); 
a load estimating unit (inside 6) configured to estimate what a load connected with the power-supplying device is, on the basis of the feature amount calculated out by the calculating unit and the feature amounts stored in the storage unit ([0009], [0011], [0012]); 
a state determining unit (inside 6) configured to determine, if a load estimated by the load estimating unit has a high power consumption state and a low power - 20 -consumption state, whether or not the load has shifted from the high power consumption state to the low power consumption state on the basis of the current measured by the measuring unit ([0009], [0011], [0012]);
and a control unit configured to activate the engine and supply the power generated by the power generator to any load in a case where an operation state of said load is the high power consumption state ([0091]), and stop the engine upon accepting a stop instruction and supply the power stored in the storage battery to any load in a case where the operation state of the load has shifted from the high power consumption state to the low power consumption state ([0083]). ([0072], [0075], [0079]-[0086])
Nishihama fails to explicitly teach an outlet connected to the load, wherein the load comprises plural types of loads, including some having heating and/or warming states.  
Crespo teaches a similar portable power-supplying device (Fig. 1) to that of Nishihama.  Crespo teaches a power generator (110), a storage battery (116), and plural types of loads (114), like Nishihama.  Crespo teaches the loads having cooling states (refrigerators), a first type of load comprising heating and warming (cooking devices) states ([0003]), including a second type of load only having a heating state (i.e. microwave; [0062]).  Crespo also teaches the portable power-supplying device comprising an outlet configured to be connected to a load and supply power generated by the power generator or stored in the storage battery to the load ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement outlets and plural types of loads into Nishihama’s invention to allow for easier modular connections between various plural loads and the power-supplying device, and to allow for the device to be able to heat items in addition to cooling them. 
Nishihama and Crespo fail to explicitly teach the various operating states of the loads (i.e. heating and warming) having high and low power consumption states.  Meng teaches similar loads to that of Nishihama and Crespo.  Meng teaches each of the loads having heating (“fast heating”) and warming (“slow heating”) states corresponding to high/normal and low/power saving power consumption states, respectively, including feature amounts (i.e. 600W or 1800W) corresponding to each power consumption state of each load ([0079]-[0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement loads having heating and warming states corresponding to high and low power consumption states into Nishihama’s invention, since Crespo was silent as to the power consumption levels and Meng teaches their corresponding power consumption states known in the art and would allow for a more efficient system by being able to supply less power when needed. 
The combination would lead to scenarios in Nishihama when the load is in a heating/high power consumption state to activate the engine as claimed, and when the load has shifted from the heating state to the warming state to stop the engine and supply power stored in the storage battery as claimed.
Nishihama, Crespo, and Meng all fail to explicitly teach the storage unit, load estimating unit, and state determining unit as claimed.  Um teaches a similar vehicle system (Fig. 2; [0162], [0163]) to that of Nishihama.  Um teaches a storage unit (300) configured to store load information (i.e. Meng’s feature amounts) for a plurality of loads (“auxiliary facilities”; i.e. Crespo’s first and second types of loads), in advance; a load estimating unit (400) configured to estimate what type of load is connected to the system on the basis of the “operation and use status information” (i.e. feature amount calculated and the feature amounts stored) of the load(s); and a state determining unit (400) configured to determine when a type of load estimated by the load estimating unit is a certain type of load, to determine its operating state based on the sensor measurements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Um’s storage, load estimating, and state determining units’ functions into the Nishihama, Crespo, and Meng combination, which would gather and use more information for the device to allow for a more precise control of the loads and power provided throughout the system.
Regarding claim 2, Um teaches the storage unit (300) storing load information indicating, for each load, operation information (i.e. “whether or not the loads have a warming function”; Crespo’s microwave) and a warming determining unit (403’) configured to determine, based on the load information, whether or not a load has a warming function. ([0162], [0163])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the storage unit to store load information as claimed into Nishihama’s invention, so the controller will know how to control and what to expect from each of the loads in the device.
Regarding claims 3 and 6, Crespo teaches the load comprising various cooking devices which have a warming function. ([0003])
Regarding claim 7, Nishihama teaches the load being a refrigerator having a cooling function for keeping cool. ([0009])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Crespo (2018/0126890), Meng et al. (2017/0339751), and Um et al. (2018/0268473) as applied to claim 1 above, and further in view of Andre et al. (2015/0121273).
Nishihama, Crespo, Meng, and Um teach the portable power-supplying device as described above.  They fail to explicitly teach the refrigerator having a cooling (high power) state and a keeping cool (low power) state.  Andre teaches a refrigerator having a cooling (high power) state and a keeping cool (low power state) ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refrigerator in the Nishihama combination to have a cooling (high power) state and a keeping cool (low power) state, to allow the refrigerator to run more efficiently.  The above modification into the Nishihama combination would teach the rest of claim 4.
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner believes the Applicant is arguing the references individually, and the combination of Nishihama, Crespo, Meng, and Um teach all of the independent claim limitations, as explained above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7-26-2022
/TOAN T VU/Primary Examiner, Art Unit 2836